DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 02 August 2021 has been entered.
Disposition of claims:
	Claims 1, 12, 17, and 20 have been amended.
	Claims 1-20 are pending.
The replacement abstract has overcome the objection to the abstract set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 12 has overcome the rejection of claim 12 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1 and 17 have overcome (i) the rejection of claims 1-4, 8-9, 11, 14-15, and 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 
The amendments to claims 1 and 17 have overcome the rejections of claims 1-4, 6-7, 11-12, 14, and 17-18 under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (“Pure red electrophosphorescence from polymer light-emitting diodes doped with highly emissive bis-cyclometalated iridium(III) complexes”, Journal of Organometallic Chemistry, 2010, vol. 695, pp. 1972-1978.) in view of Yagi (US 2008/0297038 A1) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see sub-sections (1) and (2) of the Claim Rejections – AIA  35 U.S.C. § 103(a) section of the reply filed 02 August 2021 with respect to (i) the rejection of claims 1-4, 8-9, 11, 14-15, and 17 under 35 U.S.C. 103 as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1) set forth in the last Office action as well as (ii) the rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) in view of Xia ‘004 (US 2010/0244004 A1), and further in view of Chi et al. (US 2008/0217582 A1) set forth in the last Office action have been considered but are moot 

Applicant’s arguments, see sub-section (3) of the Claim Rejections – AIA  35 U.S.C. § 103(a) section of the reply filed 02 August 2021 with respect to the rejections of claims 1-4, 6-7, 11-12, 14, and 17-18 under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (“Pure red electrophosphorescence from polymer light-emitting diodes doped with highly emissive bis-cyclometalated iridium(III) complexes”, Journal of Organometallic Chemistry, 2010, vol. 695, pp. 1972-1978.) in view of Yagi (US 2008/0297038 A1) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments, see sub-section (4) of the Claim Rejections – AIA  35 U.S.C. § 103(a) section of the reply filed 02 August 2021 with respect to with respect to the rejections of claims 1-4, 6-12, 14, and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takiguchi et al. (US 2003/0068535 A1) in view of Chi et al. (US 2008/0217582 A1), Inoue ‘656 (US 2014/0246656 A1), Yagi (US 2008/0297038 A1), and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that CyN1 and CyN2 of Takiguchi are presented by Takiguchi as only being single ring moieties. Applicant argues that the teachings of Chi do not 
Respectfully, Takiguchi provides no limitation that the rings CyN1 and CyN2 must be single ring moieties. While the only specific examples are single ring moieties, the disclosure of Takiguchi is not limited by the specific examples. Furthermore, as outlined below, Chi teaches that there would be benefits to a quinoline structure versus a pyridine structure.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Applicant asserts that the teachings of Chi do not overcome the disclosure of Takiguchi, as outlined above, the rings CyN1 and CyN2 of Takiguchi are not limited to single ring moieties. Furthermore, Chi teaches the advantages of modifying changing a pyridine ring to be a quinoline ring. Additionally, Applicant has provided no additional reasons why the teachings of Chi could not be applied to the disclosure of Takiguchi.
Applicant’s assertions that the invention as a whole is nonobvious over the modifications to the compound of Takiguchi are also not persuasive. Applicant has provided no specific reasons why any of the modifications would not be obvious in view of the invention as a whole. The cited references are each directed toward 
Additionally, while Applicant asserts that the number of references renders the rejections nonobvious, this is not persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Finally, Applicant asserts that the number of combined references could only be the result of hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 

Applicant's arguments, see sub-section (5)—labeled as (2)—of the Claim Rejections – AIA  35 U.S.C. § 103(a) section of the reply filed 02 August 2021 with respect to with respect to the rejections of claims 1-4, 6-9, 11, and 13-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia ‘004 (US 2010/0244004 A1) in view of Chi et al. (US 2008/0217582 A1), Yagi (US 2008/0297038 A1) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) have been fully considered but they are not persuasive.
Applicant argues that the pyridine ring of the pyridyl-dibenzofuran ligand of Xia ‘004 is clearly meant to be a single ring moiety. Applicant argues that the teachings of Chi do not overcome this disclosure of Xia ‘004 and that therefore the combination of references is not obvious. Furthermore, Applicant argues that the additional modifications from a total of four references further indicate that the invention as a whole is not made obvious by the cited references. In sum, Applicant argues that the invention as a whole is not obvious over the cited prior art.
While it is true that Xia ‘004 provides no teaching that the pyridine ring of the pyridyl-dibenzofuran ligand can optionally be quinoline, Chi teaches that there would be benefits to a quinoline structure versus a pyridine structure.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. 
Applicant’s assertions that the invention as a whole is nonobvious over the modifications to the compound of Takiguchi are also not persuasive. Applicant has provided no specific reasons why any of the modifications would not be obvious in view of the invention as a whole. The cited references are each directed toward phosphorescent iridium complexes for use in organic electroluminescent devices. Based on the cited prior art, one of ordinary skill in the art would recognize that the resultant compound of the rejections would be a functional phosphorescent iridium complex that would be useful as the light emitting dopant of an organic light emitting device. MPEP Section 2141.02(II)—cited by applicant—references case law having a different fact pattern than the instant case. In the instant case, no other limitations have be disregarded in making the modification, which is in contrast to the case law cited by MPEP Section 2141.02(II).
Additionally, while Applicant asserts that the number of references renders the rejections nonobvious, this is not persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman
Finally, Applicant asserts that the number of combined references could only be the result of hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As outlined below, only knowledge from the cited prior art was relied upon.

Applicant's arguments, see the paragraph bridging pages 44 and 45 of the reply filed 02 August 2021 regarding (i) the rejection of claims 1-4, 6, 8, 11, 14-15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 35-42 of U.S. Patent No. 8946697 in view of Chi et al. (US 2008/0217582 A1) set forth in the last Office action; (ii) the rejection of claims 1-4, 6, 8, 11, 14-15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 20-30 of U.S. Patent No. 9,685,617 B2 in view of Chi et al. (US 2008/0217582 A1) set forth in the last Office action; (iii) the rejection of claims 1-4, 6, 8, 11, 14-15, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 14-24 of U.S. Patent No. 9,634,264 B2 in view of Chi et al. (US 2008/0217582 A1) set forth in the last Office action; (iv) the rejection of claims 1-4, 6, 8-12, and 14-17 on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 
Applicant argues that the attached terminal disclaimer obviates the rejections.
No terminal disclaimer has been filed. Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takiguchi et al. (US 2003/0068535 A1) in view of Chi et al. (US 2008/0217582 A1), Inoue ‘656 (US 2014/0246656 A1), Yagi (US 2008/0297038 A1), and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon).
Regarding claims 1-4, 6, 8-10, 12, and 17: Takiguchi et al. discloses an organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Figure 1A described in paragraphs [0064]-[0068].}.
The organic layer comprises a light-emitting layer containing a metal complex compound that can the structure shown below {(paragraphs [0036]-[0038]: The compounds of the invention have the structure of formula (1) of Takiguchi et al..), (paragraph [0067]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (paragraph [0093]: The compounds of the invention are exemplified by the compounds found in tables 1 through 42.), (p. 15, compound 149)}. 
[AltContent: textbox (Takiguchi et al.’s Compound 149)]   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Takiguchi et al. does not teach that the pyridine ring of the dibenzofuran comprising ligand of Takiguchi’s compound shown above can be isoquinoline.
Chi et al. teaches phosphorescent metal complexes for use has light-emitting dopants in an organic electroluminescent device, including the compounds shown below {(paragraph [0020]: Chi et al.'s disclosure teaches phosphorescent iridium complexes.), (paragraph [0044]: The iridium complexes can be used as light-emitting dopants in an organic electroluminescent device.), (paragraph [0033]: Compound [(ppy)2Ir(dppp)] is a compound of Chi et al.’s disclosure.), (paragraph [0037]: Compound [(piq)2Ir(dppp)] is a compound of Chi et al.’s disclosure.)}.
[AltContent: textbox (Chi et al.’s [(ppy)2Ir(dppp)])][AltContent: textbox (Chi et al.’s [(piq)2Ir(dppp)])]
    PNG
    media_image2.png
    527
    404
    media_image2.png
    Greyscale
         
    PNG
    media_image3.png
    456
    472
    media_image3.png
    Greyscale


The only difference between the two compounds above is the presence of an isoquinoline ring in [(piq)2Ir(dppp)] and a pyridine ring in [(ppy)2Ir(dppp)].
Chi et al. teaches that [(piq)2Ir(dppp)] has red-shifted emissions compared to [(ppy)2Ir(dppp)] {Table 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the iridium complex compound taught by Takiguchi et al. by replacing the pyridine ring of the iridium complex compound taught by Takiguchi et al. with an isoquinoline ring, based on the teachings of Chi et al.. The motivation for doing so would have been to red-shift the emission of the iridium complex, as taught by Chi et al..
Takiguchi et al. as modified by Chi et al. does not exemplify that the modified Takiguchi et al.’s Compound 149 comprises a ligand having the structure of the instant LB.
However, Takiguchi et al. teaches that the compounds having the structure of Takiguchi et al.’s formula (1) (such as Takiguchi et al.’s Compound 149) can comprise one ligand having the structure of Takiguchi et al.’s formula (4), shown below {paragraph [0037]}. 
[AltContent: textbox (Takiguchi et al.'s formula (4))]
    PNG
    media_image4.png
    302
    280
    media_image4.png
    Greyscale


Where E and G of Takiguchi et al.'s formula (4) can be alkyl groups {paragraph [0040]}.
Inoue ‘656 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Fig. 1 as described in paragraphs [0098]-[0099]}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that comprises one beta-diketone ligand that can have the structure shown below {(paragraph [0098]: The organometallic complex of Embodiment 1 is used in the light-emitting layer.), (paragraphs [0017]-[0018] and [0078]-[0079]: The organometallic complex of the invention comprises the beta-diketone ligand having the structure shown below.)}.

    PNG
    media_image5.png
    479
    403
    media_image5.png
    Greyscale

Where the ligand above can have the specific structure shown below {paragraph [0025]}.

    PNG
    media_image6.png
    479
    479
    media_image6.png
    Greyscale

The beta-diketone ligand shown above has the structure of the instant LB where: the instant R3 is hydrogen; the instant R6 and R7 are methyl; the instant R5 and R8 are ethyl.
Inoue ‘656 teaches that when a carbon bonded to carbonyl carbon in a beta-diketone ligand is a secondary carbon atom, the obtained organometallic complex is not easily brought into close contact with a quartz tube used for the purification by sublimation, increasing the purification by sublimation yield {paragraph [0021]}. Inoue {paragraphs [0298]-[0299] describing the results in Table 3 with respect to Structural Formula (103).}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Takiguchi et al.’s Compound 149 to comprise the beta-diketone ligand of Inoue ‘656 shown above in place of one of the other ligands, based on the teaching of Inoue ‘656. The motivation for doing so would have been to provide a ligand that contributed to the metal complex having higher sublimation purification yield, as taught by Inoue ‘656.
Takiguchi et al. as modified by Chi et al., and Inoue ‘656 does not teach that at least one of the instant A1, A2, A3, A4, A5, A6, A7, and A8 is nitrogen.
Yagi teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0132]; the compound represented by formula (1), (4), (5), (6) can be a light-emitting material.), (paragraph [0126]; the compound represented by formula (1), (4), (5), (6) is exemplified by compounds 9-1 through 15-12.)}. The iridium complexes comprise ligands using both dibenzofuran and aza-type dibenzofuran skeletons interchangeably {p. 7 structure 9-1 vs. pp. 11-12 structures 12-6 through 12-11}.
[AltContent: textbox (Yagi’s Compound 12-11)][AltContent: textbox (Yagi’s Compound 9-1)]
    PNG
    media_image7.png
    307
    401
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    319
    408
    media_image8.png
    Greyscale


Oshiyama ‘723 teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0209]; the compounds of Oshiyama ‘723’s invention are preferably used as light-emitting dopants), (paragraphs [0022]-[0028]; the compounds of Oshiyama ‘723’s invention are represented by the formula (1a).)}. The iridium complexes comprise aza-type dibenzofuran structures {paragraph [0090]: compound 1-30}. Oshiyama ‘723 teaches that that the aza-type dibenzofuran structures can be used with an isoquinoline ring in a ligand of the iridium complexes {paragraph [0090]: compound 1-30}. Oshiyama ‘723 teaches that the iridium complexes of Oshiyama ‘723’s invention can be used as dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes {paragraphs [0020]-[0021]}.
[AltContent: textbox (Oshiyama ‘723’s Compound 1-30)] 
    PNG
    media_image9.png
    473
    534
    media_image9.png
    Greyscale


Yagi teaches that both dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used interchangeably in iridium complexes used as light-emitting dopants in organic light-emitting devices. Oshiyama ‘723 teaches that iridium complex compounds for use as light-emitting dopants in organic light-emitting devices can comprise ligands having an 
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified Takiguchi et al.’s compound 149 shown above by substituted the dibenzofuran group bonded to the Ir atom with an aza-dibenzofuran group so the N atom was ortho to the C-O bond in the dibenzofuran skeleton, as in Yagi’s compound 12-11 and Oshiyama ‘723’s compound 1-30, based on the teachings of Yagi and Oshiyama ‘723. The substitution would have been one known element for another known element and would lead to results similar to compounds containing only the dibenzofuran group. Furthermore, Oshiyama ‘723 teaches that iridium complex compounds having dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used as light-emitting dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes. Further, one of ordinary skill in the art would know to use the structural elements of light-emitting dopant materials as they were intended, which in this case means finding the best structural elements or a given material set to create an iridium complex that when used as a light-emitting dopant enables an efficient organic light-emitting device based on the teaching of Takiguchi et al. as modified by Chi et al., Inoue ‘656, Yagi, and Oshiyama ‘723.
The resultant ligand has the structure of the instant LA where: X is O; x is 2; y is 1; z is 0; R is alkyl; RA and R4 are hydrogen; X1 through X4 are carbon atoms; two of RB represents alkenyl groups that are joined together to form a benzene ring; one of RB represents a heteroaryl group.
The instant X5 through X8 are each C. The instant RF is hydrogen. The instant RG is heteroaryl.

Regarding claim 7: Takiguchi et al. as modified by Chi et al., Inoue ‘656, Yagi, and Oshiyama ‘723 teaches all the features with respect to claim 1, as outlined above.
Claim 7 does not positively require the presence of the structural formula requiring the substituent variable R. Therefore, the modified metal complex of Takiguchi meets the claim limitations in the case where the substituent variable R is not present.

Regarding claims 11 and 14: Takiguchi et al. as modified by Chi et al., Inoue ‘656, Yagi, and Oshiyama ‘723 teaches all the features with respect to claim 1, as outlined above.
Neither claim 11 nor claim 14 positively require that the ligand Lc be present in the compound of claim 1. Therefore, a metal complex that comprises only ligands LA and LB meet the limitations of claims 11 and 14.

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takiguchi et al. (US 2003/0068535 A1) in view of Chi et al. (US 2008/0217582 A1), Inoue ‘656 (US 2014/0246656 A1), Yagi (US 2008/0297038 A1), and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon).
Regarding claims 1 and 5: Takiguchi et al. discloses an organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Figure 1A described in paragraphs [0064]-[0068].}
The organic layer comprises a light-emitting layer containing a metal complex compound that can the structure shown below {(paragraphs [0036]-[0038]: The compounds of the invention have the structure of formula (1) of Takiguchi et al..), (paragraph [0067]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (paragraph [0093]: The compounds of the invention are exemplified by the compounds found in tables 1 through 42.), (p. 15, compound 149)}. 
[AltContent: textbox (Takiguchi et al.’s Compound 149)]   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Takiguchi et al. does not teach that the pyridine ring of the dibenzofuran comprising ligand of Takiguchi’s compound shown above can be isoquinoline.
Chi et al. teaches phosphorescent metal complexes for use has light-emitting dopants in an organic electroluminescent device, including the compounds shown below {(paragraph [0020]: Chi et al.'s disclosure teaches phosphorescent iridium complexes.), (paragraph [0044]: The iridium complexes can be used as light-emitting dopants in an organic electroluminescent device.), (paragraph [0033]: Compound [(ppy)2Ir(dppp)] is a compound of Chi et al.’s disclosure.), (paragraph [0036]: Compound [(nazo)2Ir(dppp)] is a compound of Chi et al.’s disclosure.)}.
[AltContent: textbox (Chi et al.’s [(nazo)2Ir(dppp)])][AltContent: textbox (Chi et al.’s [(ppy)2Ir(dppp)])]
    PNG
    media_image10.png
    710
    542
    media_image10.png
    Greyscale
         
    PNG
    media_image3.png
    456
    472
    media_image3.png
    Greyscale


The only difference between the two compounds above is the presence of a quinazoline ring in [(nazo)2Ir(dppp)] and a pyridine ring in [(ppy)2Ir(dppp)].
Chi et al. teaches that [(nazo)2Ir(dppp)] has red-shifted emissions compared to [(ppy)2Ir(dppp)] {Table 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the iridium complex compound taught by Takiguchi et al. by replacing the pyridine ring of the iridium complex compound taught by Takiguchi et al. with a quinazoline ring, based on the teachings of Chi et al.. The motivation for doing so would have been to red-shift the emission of the iridium complex, as taught by Chi et al..
Takiguchi et al. as modified by Chi et al. does not exemplify that the modified Takiguchi et al.’s Compound 149 comprises a ligand having the structure of the instant LB
However, Takiguchi et al. teaches that the compounds having the structure of Takiguchi et al.’s formula (1) (such as Takiguchi et al.’s Compound 149) can comprise one ligand having the structure of Takiguchi et al.’s formula (4), shown below {paragraph [0037]}. 
[AltContent: textbox (Takiguchi et al.'s formula (4))]
    PNG
    media_image4.png
    302
    280
    media_image4.png
    Greyscale


Where E and G of Takiguchi et al.'s formula (4) can be alkyl groups {paragraph [0040]}.
Inoue ‘656 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Fig. 1 as described in paragraphs [0098]-[0099]}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that comprises one beta-diketone ligand that can have the structure shown below {(paragraph [0098]: The organometallic complex of Embodiment 1 is used in the light-emitting layer.), (paragraphs [0017]-[0018] and [0078]-[0079]: The organometallic complex of the invention comprises the beta-diketone ligand having the structure shown below.)}.

    PNG
    media_image5.png
    479
    403
    media_image5.png
    Greyscale

Where the ligand above can have the specific structure shown below {paragraph [0025]}.

    PNG
    media_image6.png
    479
    479
    media_image6.png
    Greyscale

The beta-diketone ligand shown above has the structure of the instant LB where: the instant R3 is hydrogen; the instant R6 and R7 are methyl; the instant R5 and R8 are ethyl.
Inoue ‘656 teaches that when a carbon bonded to carbonyl carbon in a beta-diketone ligand is a secondary carbon atom, the obtained organometallic complex is not easily brought into close contact with a quartz tube used for the purification by sublimation, increasing the purification by sublimation yield {paragraph [0021]}. Inoue ‘656 exemplifies an iridium complex comprising the beta-diketone ligand shown above {paragraphs [0298]-[0299] describing the results in Table 3 with respect to Structural Formula (103).}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Takiguchi et al.’s Compound 149 to comprise the beta-diketone ligand of Inoue ‘656 shown above in place of one of the other ligands, based on the teaching of Inoue ‘656. The motivation for doing so would have been to provide a ligand that contributed to the metal complex having higher sublimation purification yield, as taught by Inoue ‘656.
Takiguchi et al. as modified by Chi et al., and Inoue ‘656 does not teach that at least one of the instant A1, A2, A3, A4, A5, A6, A7, and A8 is nitrogen.
Yagi teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0132]; the compound represented by formula (1), (4), (5), (6) can be a light-emitting material.), (paragraph [0126]; the compound represented by formula (1), (4), (5), (6) is exemplified by compounds 9-1 through 15-12.)}. The iridium complexes comprise ligands using both dibenzofuran and aza-type dibenzofuran skeletons interchangeably {p. 7 structure 9-1 vs. pp. 11-12 structures 12-6 through 12-11}.
[AltContent: textbox (Yagi’s Compound 12-11)][AltContent: textbox (Yagi’s Compound 9-1)]
    PNG
    media_image7.png
    307
    401
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    319
    408
    media_image8.png
    Greyscale


Oshiyama ‘723 teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0209]; the compounds of Oshiyama ‘723’s invention are preferably used as light-emitting dopants), (paragraphs [0022]-[0028]; the compounds of Oshiyama ‘723’s invention are represented by the formula (1a).)}. The iridium complexes comprise aza-type dibenzofuran structures {paragraph [0090]: compound 1-30}. Oshiyama ‘723 teaches that that the aza-type dibenzofuran structures can be used with an isoquinoline ring in a ligand of the iridium complexes {paragraph [0090]: compound 1-30}. Oshiyama ‘723 teaches that the iridium complexes of Oshiyama ‘723’s invention can be used as dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes {paragraphs [0020]-[0021]}.
[AltContent: textbox (Oshiyama ‘723’s Compound 1-30)] 
    PNG
    media_image9.png
    473
    534
    media_image9.png
    Greyscale


Yagi teaches that both dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used interchangeably in iridium complexes used as light-emitting dopants in organic light-emitting devices. Oshiyama ‘723 teaches that iridium complex compounds for use as light-emitting dopants in organic light-emitting devices can comprise ligands having an 
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified Takiguchi et al.’s compound 149 shown above by substituted the dibenzofuran group bonded to the Ir atom with an aza-dibenzofuran group so the N atom was ortho to the C-O bond in the dibenzofuran skeleton, as in Yagi’s compound 12-11 and Oshiyama ‘723’s compound 1-30, based on the teachings of Yagi and Oshiyama ‘723. The substitution would have been one known element for another known element and would lead to results similar to compounds containing only the dibenzofuran group. Furthermore, Oshiyama ‘723 teaches that iridium complex compounds having dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used as light-emitting dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes. Further, one of ordinary skill in the art would know to use the structural elements of light-emitting dopant materials as they were intended, which in this case means finding the best structural elements or a given material set to create an iridium complex that when used as a light-emitting dopant enables an efficient organic light-emitting device based on the teaching of Takiguchi et al. as modified by Chi et al., Inoue ‘656, Yagi, and Oshiyama ‘723.
The resultant ligand has the structure of the instant LA where: X is O; x is 2; y is 1; z is 0; R is alkyl; RA and R4 are hydrogen; X1 through X4 are carbon atoms; two of RB represents alkenyl groups that are joined together to form a benzene ring; one of RB represents a heteroaryl group.
The instant X5 through X8 are each C. The instant RF is hydrogen. The instant RG is heteroaryl.

Claims 1-4, 6-9, 11, and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia ‘004 (US 2010/0244004 A1) in view of Chi et al. (US 2008/0217582 A1), Yagi (US 2008/0297038 A1) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon).
Regarding claims 1-4, 6-7, 11, 13-14, and 16-17: Xia ‘004 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Figure 1 described on p. 3, ¶ [0035]; Items 115, 160, and 135 are the anode, cathode and emissive layers respectively.}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can the structure shown below {(p. 5, ¶ [0044]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (p. 2; Formulae I, III, IV), (p. 3; Formula V), (p. 9, ¶ [0067], p. 14, ¶ [0068], p. 26, ¶ [0069]; Listings of compounds that exemplify the invention.), (p. 9, compound 1)}. 
[AltContent: textbox (Xia ‘004’s Compound 1)]   
    PNG
    media_image11.png
    516
    626
    media_image11.png
    Greyscale



Xia ‘004 does not exemplify that the instant R (w.r.t. claim 1: the R4 bonded to A6) is a methyl group.
However Xia ‘004 teaches that the ring carbon atom in to which the instant R is bonded can be substituted with either a hydrogen atom (as in the compound shown above) or a methyl group {(paragraphs [0016]-[0017] and [0050]-[0053]: The iridium complexes of the invention have the structure of Formula I, which comprises a ligand having the structure of Formula II.), (paragraphs [0017]-[0019] and [0054]-[0057]: Xia '004's R4 is in the same position as the instant R4 and can be methyl or hydrogen.)}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted the hydrogen atom that is the instant R (w.r.t. claim 1: the instant R4 bonded to A6) in Xia ‘004’s compound shown above with a methyl group. The substitution would have been one known element for another known element and would have led to predictable results. Furthermore, while R4 of Xia ‘004 can be at any position of the six-membered ring of the dibenzofuran ring that is not bonded to the Ir metal center, there are only 4 possible positions for the substitution, and the choice would have been one of a finite number of identifiable positions for the substitution and would have led to predictable results.
Xia ‘004 does not teach that the pyridine ring of the dibenzofuran comprising ligand of Xia ‘004’s compound shown above can be isoquinoline.
Chi et al. teaches phosphorescent metal complexes for use has light-emitting dopants in an organic electroluminescent device, including the compounds shown below {(paragraph [0020]: Chi et al.'s disclosure teaches phosphorescent iridium complexes.), (paragraph [0044]: The iridium complexes can be used as light-emitting dopants in an organic electroluminescent device.), (paragraph [0033]: Compound [(ppy)2Ir(dppp)] is a compound of Chi et al.’s disclosure.), (paragraph [0037]: Compound [(piq)2Ir(dppp)] is a compound of Chi et al.’s disclosure.)}.
[AltContent: textbox (Chi et al.’s [(ppy)2Ir(dppp)])][AltContent: textbox (Chi et al.’s [(piq)2Ir(dppp)])]
    PNG
    media_image12.png
    712
    545
    media_image12.png
    Greyscale
         
    PNG
    media_image13.png
    782
    809
    media_image13.png
    Greyscale


The only difference between the two compounds above is the presence of an isoquinoline ring in [(piq)2Ir(dppp)] and a pyridine ring in [(ppy)2Ir(dppp)].
Chi et al. teaches that [(piq)2Ir(dppp)] has red-shifted emissions compared to [(ppy)2Ir(dppp)] {Table 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the iridium complex compound taught by Xia ‘004 by replacing the pyridine ring of the iridium complex compound taught by Xia ‘004 with an isoquinoline ring, based on the teachings of Chi et al.. The motivation for doing so would have been to red-shift the emission of the iridium complex, as taught by Chi et al..
Xia ‘004 as modified by Chi et al. does not teach that at least one of the instant A1, A2, A3, A4, A5, A6, A7, and A8 is nitrogen.
Yagi teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0132]; the compound represented by formula (1), (4), (5), (6) can be a light-emitting material.), (paragraph [0126]; the compound represented by formula (1), (4), (5), (6) is exemplified by compounds 9-1 through 15-12.)}. The iridium complexes comprise ligands using both dibenzofuran and aza-type dibenzofuran skeletons interchangeably {p. 7 structure 9-1 vs. pp. 11-12 structures 12-6 through 12-11}.
[AltContent: textbox (Yagi’s Compound 12-11)][AltContent: textbox (Yagi’s Compound 9-1)]
    PNG
    media_image14.png
    640
    831
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    582
    746
    media_image15.png
    Greyscale


Oshiyama ‘723 teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0209]; the compounds of Oshiyama ‘723’s invention are preferably used as light-emitting dopants), (paragraphs [0022]-[0028]; the compounds of Oshiyama ‘723’s invention are represented by the formula (1a).)}. The iridium complexes comprise aza-type dibenzofuran structures {paragraph [0090]: compound 1-30}. Oshiyama ‘723 teaches that that the aza-type dibenzofuran structures can be used with an isoquinoline ring in a ligand of the iridium complexes {paragraph [0090]: compound 1-30}. Oshiyama ‘723 teaches that the iridium complexes of Oshiyama ‘723’s invention can be used as dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes {paragraphs [0020]-[0021]}.
[AltContent: textbox (Oshiyama ‘723’s Compound 1-30)] 
    PNG
    media_image9.png
    473
    534
    media_image9.png
    Greyscale


Yagi teaches that both dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used interchangeably in iridium complexes used as light-emitting dopants in organic light-emitting devices. Oshiyama ‘723 teaches that iridium complex compounds for use as light-emitting dopants in organic light-emitting devices can comprise ligands having an isoquinoline ring and a dibenzothiophene skeleton in which a carbon atom has been replaced with a nitrogen atom. 
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified Xia ‘004’s compound 1 shown above by substituted the dibenzofuran group with an aza-dibenzofuran group so the N atom was ortho to the C-O bond in the dibenzofuran skeleton, as in Yagi’s compound 12-11 and Oshiyama ‘723’s compound 1-30, based on the teachings of Yagi and Oshiyama ‘723. The substitution would have been one known element for another known element and would lead to results similar to compounds containing only the dibenzofuran group. Furthermore, Oshiyama ‘723 teaches that iridium complex compounds having dibenzofuran skeletons in which a carbon atom has been replaced 
The resulting compound has the structure of the instant Compound 9 and comprises the instant LA4.

Regarding claims 8-9 and 15: Xia ‘004 as modified by Chi et al., Yagi and Oshiyama ‘723 teaches all the features with respect to claim 1, as outlined above.
None of claims 8-9 and 15 positively require that the ligand LB be present in the compound of claim 1. Therefore, a metal complex that comprises only ligands LA and LC meet the limitations of claims 8 and 15.
Furthermore, because LB is not present, none of R1 through R3 are present. In the modified compound of Xia ‘004 described above, RC and RD are each hydrogen, meeting the limitations of claim 9.

Regarding claims 18-19:
Xia ‘004 does not disclose a specific device have the features described above in addition to a specific host material.
However, Xia ‘004 teaches that the organic layer comprising the compound of Xia ‘004 can be an emissive layer wherein the compound of Xia ‘004 is an emitting dopant and that the emissive layer further comprises a host material that can have the structure shown below {paragraph [0081]}.

    PNG
    media_image16.png
    851
    1130
    media_image16.png
    Greyscale

Xia ‘004 shows the compound shown below as a specific example {paragraph [0119]}.

    PNG
    media_image17.png
    838
    1189
    media_image17.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Xia ‘004, by including the modified compound of Xia as a light-emitting dopant in a light-emitting layer and including the host material shown above in the light-emitting layer, based on the teaching of Xia ‘004. The modification would have been a combination of prior art elements according to known methods in order to obtain predictable results. See MPEP 2143(I)(A). The selection of the host material shown above would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and device structures to be used to make an organic light-emitting device.

Regarding claim 20: Xia ‘004 as modified by Chi et al., Yagi and Oshiyama ‘723 teaches all the features with respect to claim 17, as outlined above.
Claim 17 differs from claim 20 in that a device having the same features as the device of claim 17 is incorporated into a consumer product.
Xia ‘004 does not disclose a specific device have the features described above in addition to being incorporated into a consumer product.
Xia ‘004 further teaches a consumer product comprising the device of Xia ‘004 described above {paragraphs [0028], [0041], [0083] and Claim 29}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Xia ‘004, by incorporated .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 8, 11, 14-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 35-42 of U.S. Patent No. 8946697 in view of Chi et al. (US 2008/0217582 A1). 
Regarding Claims 1-4, 6, 8, 11, 14-15, and 17; claims 31 and 42 of U.S. Patent No. 8946697 discloses a first device comprising a first organic light emitting device, the {claim 31, lines 1-5}.
The organic layer comprises a metal complex compound that can the structure shown below {(claim 31, lines 5-8), (claim 42, lines 6-9)}.
[AltContent: textbox (U.S. Patent No. 8946697’s Formula I)][AltContent: textbox (U.S. Patent No. 8946697’s Formula II)]
    PNG
    media_image18.png
    459
    800
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    484
    790
    media_image19.png
    Greyscale



Where X is O, S, or Se; R is selected from the group consisting of alkyl, cycloalkyl, and combinations thereof; R1, R3, and R4 are defined similarly to the instant R1, R3, and R4; R2 is no substitution, aryl, or heteroaryl; n is an integer from 1 to 3 {claim 31, lines 17-26}.
Claim 29 of U.S. Patent No. 8722205 does not teach that the pyridine ring of the dibenzofuran comprising ligand of the compound shown above is isoquinoline.
Chi et al. teaches phosphorescent metal complexes for use has light-emitting dopants in an organic electroluminescent device, including the compounds shown below {(paragraph [0020]: Chi et al.'s disclosure teaches phosphorescent iridium complexes.), (paragraph [0044]: The iridium complexes can be used as light-emitting dopants in an organic electroluminescent device.), (paragraph [0033]: Compound [(ppy)2Ir(dppp)] is a compound of Chi et al.’s disclosure.), (paragraph [0037]: Compound [(piq)2Ir(dppp)] is a compound of Chi et al.’s disclosure.)}.
[AltContent: textbox (Chi et al.’s [(ppy)2Ir(dppp)])][AltContent: textbox (Chi et al.’s [(piq)2Ir(dppp)])]
    PNG
    media_image12.png
    712
    545
    media_image12.png
    Greyscale
         
    PNG
    media_image13.png
    782
    809
    media_image13.png
    Greyscale


The only difference between the two compounds above is the presence of an isoquinoline ring in [(piq)2Ir(dppp)] and a pyridine ring in [(ppy)2Ir(dppp)].
Chi et al. teaches that [(piq)2Ir(dppp)] has red-shifted emissions compared to [(ppy)2Ir(dppp)] {Table 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the iridium complex compound taught by U.S. Patent No. 8722205 by replacing the pyridine ring of the aza-type dibenzofuran containing ligand with an isoquinoline ring, based on the teachings of Chi et al.. The motivation for doing so would have been to red-shift the emission of the iridium complex, as taught by Chi et al..

Claims 1-4, 6, 8, 11, 14-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-30 of U.S. Patent No. 9,685,617 B2 in view of Chi et al. (US 2008/0217582 A1). 
Regarding claims 1-4, 6, 8, 11, 14-15, and 17; claim 20 of U.S. Patent No. 9,685,617 discloses a first device comprising a first organic light emitting device, the {claim 20, lines 1-5}.
The organic layer comprises a metal complex compound that can the structure shown below {col. 550, line 65 through col. 551, line 35}.
 
    PNG
    media_image20.png
    476
    802
    media_image20.png
    Greyscale

Where in the compound above, X can be O, S, or Se; R can be an alkyl or cycloalkyl group; R1, R2, R3, R4, and n have similar definitions as in the instant claims.
U.S. Patent No. 9,685,617 does not teach that the pyridine ring of the dibenzofuran comprising ligand of the compound shown above is isoquinoline.
Chi et al. teaches phosphorescent metal complexes for use has light-emitting dopants in an organic electroluminescent device, including the compounds shown below {(paragraph [0020]: Chi et al.'s disclosure teaches phosphorescent iridium complexes.), (paragraph [0044]: The iridium complexes can be used as light-emitting dopants in an organic electroluminescent device.), (paragraph [0033]: Compound [(ppy)2Ir(dppp)] is a compound of Chi et al.’s disclosure.), (paragraph [0037]: Compound [(piq)2Ir(dppp)] is a compound of Chi et al.’s disclosure.)}.
[AltContent: textbox (Chi et al.’s [(ppy)2Ir(dppp)])][AltContent: textbox (Chi et al.’s [(piq)2Ir(dppp)])]
    PNG
    media_image12.png
    712
    545
    media_image12.png
    Greyscale
         
    PNG
    media_image13.png
    782
    809
    media_image13.png
    Greyscale


The only difference between the two compounds above is the presence of an isoquinoline ring in [(piq)2Ir(dppp)] and a pyridine ring in [(ppy)2Ir(dppp)].
Chi et al. teaches that [(piq)2Ir(dppp)] has red-shifted emissions compared to [(ppy)2Ir(dppp)] {Table 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the iridium complex compound taught by U.S. Patent No. 9,685,617 by replacing the pyridine ring of the aza-type dibenzofuran containing ligand with an isoquinoline ring, based on the teachings of Chi et al.. The motivation for doing so would have been to red-shift the emission of the iridium complex, as taught by Chi et al..

Claims 1-4, 6, 8, 11, 14-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-24 of U.S. Patent No. 9,634,264 B2 in view of Chi et al. (US 2008/0217582 A1). 
Regarding claims 1-4, 6, 8, 11, 14-15, and 17; claim 14 of U.S. Patent No. 9,634,264 discloses a first device comprising a first organic light emitting device, the {claim 14, lines 1-5}.
The organic layer comprises a metal complex compound that can the structure shown below {col. 215, line 43 through col. 216, line 9}.
 
    PNG
    media_image21.png
    452
    729
    media_image21.png
    Greyscale

Where in the compound above, X can be O, S, or Se; A1 to A8 have similar definitions as in the instant claims; R1, R2, R3, R4, and n have similar definitions as in the instant claims.
U.S. Patent No. 9,634,264 does not teach that the pyridine ring of the dibenzofuran comprising ligand of the compound shown above is isoquinoline.
Chi et al. teaches phosphorescent metal complexes for use has light-emitting dopants in an organic electroluminescent device, including the compounds shown below {(paragraph [0020]: Chi et al.'s disclosure teaches phosphorescent iridium complexes.), (paragraph [0044]: The iridium complexes can be used as light-emitting dopants in an organic electroluminescent device.), (paragraph [0033]: Compound [(ppy)2Ir(dppp)] is a compound of Chi et al.’s disclosure.), (paragraph [0037]: Compound [(piq)2Ir(dppp)] is a compound of Chi et al.’s disclosure.)}.
[AltContent: textbox (Chi et al.’s [(ppy)2Ir(dppp)])][AltContent: textbox (Chi et al.’s [(piq)2Ir(dppp)])]
    PNG
    media_image12.png
    712
    545
    media_image12.png
    Greyscale
         
    PNG
    media_image13.png
    782
    809
    media_image13.png
    Greyscale


The only difference between the two compounds above is the presence of an isoquinoline ring in [(piq)2Ir(dppp)] and a pyridine ring in [(ppy)2Ir(dppp)].
Chi et al. teaches that [(piq)2Ir(dppp)] has red-shifted emissions compared to [(ppy)2Ir(dppp)] {Table 1}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the iridium complex compound taught by U.S. Patent No. 9,634,264 by replacing the pyridine ring of the aza-type dibenzofuran containing ligand with an isoquinoline ring, based on the teachings of Chi et al.. The motivation for doing so would have been to red-shift the emission of the iridium complex, as taught by Chi et al..

Claims 1-4, 6, 8-12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 9,397,302 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-4, 6, 8-12, and 14-17; claim 25 of U.S. Patent No. 9,397302 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 24, lines 1-5}.
The organic layer comprises a metal complex compound that can the structure shown below {(claim 24, lines 5-8: The organic layer comprises a first compound.), (claim 25: The first compound can be Compound 781.)}.

    PNG
    media_image22.png
    524
    825
    media_image22.png
    Greyscale

[AltContent: textbox (U.S. Patent 9,397,302’s Compound 781)]

Claims 1-4, 6-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,457,699. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4, 6-14, and 16-17: discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Claim 10, cols. 205-206}
The organic layer comprises a metal complex compound that can have the structure shown below {(Claim 10, col. 205: The organic layer comprises a first compound.), (col. 206: The first compound can be Compound 34.)}.

    PNG
    media_image23.png
    662
    944
    media_image23.png
    Greyscale

[AltContent: textbox (U.S. Patent 10,457,699’s Compound 34)]

Regarding claims 18-19: Claims 16 and 17 of U.S. Patent 10,457,699 correspond to the instant claims 18 and 19, respectively.
Regarding claim 20: Claim 11 of U.S. Patent 10,457,699 corresponds to the instant claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786